Citation Nr: 1415935	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT

It is at least as likely as not that the Veteran has degenerative joint disease of the right knee that is attributable to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for degenerative joint disease of the right knee is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran has reported injuring her right knee in September 1969, while in service.  Although the Veteran's February 1970 separation examination indicates normal lower extremities, her service treatment records (STRs) reflect that the Veteran sought treatment for painful or swollen knees several times.  The Veteran reports that her right knee has continued to cause her pain since her time in service.  She states in her notice of disagreement that she had surgery on her right knee in the early 1970s.  The Veteran contacted the hospital where this surgery took place, but was told that records from that time were not available.  The earliest medical records associated with the claims folder are private general treatment records beginning in July 2001.  The medical records reflect that the Veteran complained of leg pain in July 2001, and continued to do so intermittently until the present day.    

A VA examination was conducted in November 2009.  The examiner diagnosed degenerative arthritis of the right knee, but opined that the right knee arthritis was less likely than not caused by service because her left knee and lumbar spine had the same degenerative changes as her right knee, which indicated that the changes were age related.  However, the examiner stated that the Veteran's knee pain started in 2004, and did not consider the Veteran's reports of knee pain since service.  Therefore, the examination carries less probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's lay testimony and relied on lack of evidence in service medical records to provide a negative opinion).  

As arthritis is a chronic disease subject to presumptive service connection according to 38 C.F.R. § 3.309(a),   service connection may be granted under the theory of continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran was not diagnosed with arthritis during or within a year of service, but she reports that her right knee has hurt since service.  The Veteran is competent to report pain in her right knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).    

Although records are not available before 2001, the medical records that are associated with the claims file corroborate the Veteran's complaint of continuity of knee pain.  The Board acknowledges that a September 2008 letter from a private treatment provider indicates that the Veteran reported experiencing pain in both legs over the past 9-10 months.  However, the record also contains complaints of leg pain in July 2001, arthritic pain in May 2005, arthritis of the knee in July 2005, and a note of arthritis in May 2006.  As the record clearly reflects that the Veteran has sought treatment for knee pain or leg pain since well before 2008, it is likely that the Veteran was reporting that bilateral leg pain, as opposed to pain in the right leg, began in 2008.  An August 2011 treatment note reports an onset of pain when the Veteran fell the week before.  Again, the record clearly reflects that the Veteran's knee pain preceded that date.  Giving the Veteran the benefit of the doubt, the Board interprets this notation as a report that the pain intensified after a fall in 2011.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's statements about the continuity of her knee pain since service are credible, and that the disability was incurred in service.  See Walker, supra. 


ORDER

Entitlement to service connection for degenerative joint disease of the right knee is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


